DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 10-11, filed 07/07/2022, with respect to the rejection(s) of claim(s) 1, 8, 15, 22, and 29-34 under 35 U.S.C. section 103 as being unpatentable over Loehr and Freda have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20190132856 A1 to Moon.
Applicant’s arguments, see pages 13-14, filed 07/07/2022, with respect to the rejection(s) of claim(s) 2, 9, and 23 under 35 U.S.C. section 103 as being unpatentable over Loehr and Freda in view of Bhushan have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20190132856 A1 to Moon.
Applicant’s arguments, see page 14, filed 07/07/2022, with respect to the rejection(s) of claim(s) 3, 10, and 24 under 35 U.S.C. section 103 as being unpatentable over Loehr, Freda, Bhushan in view of Yan have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20190132856 A1 to Moon 5.
Applicant’s arguments, see page 14, filed 07/07/2022, with respect to the rejection(s) of claim(s) 4, 11, and 25 under 35 U.S.C. as being unpatentable over Loehr and Freda in view of Kim have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20190132856 A1 to Moon 5.
Applicant’s arguments, see page 15, filed 07/07/2022, with respect to the rejection(s) of claim(s) 5-7, 12-14, and 26-28 under 35 U.S.C. as being unpatentable over Loehr, Freda, and Kim in view of Parkvall and Yan have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20190132856 A1 to Moon 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 15, 22, and 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190132856 A1 to Moon (embodiments 1 and 3).

Regarding claim 1 Moon teaches…a method of wireless communication, comprising: obtaining data at a user equipment (UE) for uplink communications (Abs), wherein the data is identified for transmission on a first logical channel (P.185-191 discloses how a logical channel is form by a combination of multiple bits constituting a scheduling request corresponding to an specific type of traffic to be carried as well as specific information of the channel and the device whether UE or serving base station), and wherein the first logical channel is associated with a first numerology (P.191 discloses the association between the logical channel (and it service either data or control information) and a first numerology for resource allocation and transmission); transmitting a resource allocation request, from the UE to a serving base station via a non-data channel (P.184 discloses the transmission of resource allocation request  described as a scheduling request signal via a non-data channel also described as a scheduling request as identified in the specification), but does not teach…to request uplink resources for uplink communications on the first logical channel, wherein the uplink resources are configured for the first logical channel according to a first mapping (P.214); receiving an uplink grant of the uplink resources (P. ); and transmitting the data on the first logical channel via the uplink resources using the first numerology.

Moon embodiment 3 discloses to request uplink resources for uplink communications on the first logical channel (Fig. 12, P. 174), wherein the uplink resources are configured for the first logical channel according to a first mapping (Fig. 13B, P.214, discloses a mapping to code the scheduling request and the uplink data as described on P. 184 of embodiment 3 that a); receiving an uplink grant of the uplink resources (Fig. 12, P. 174); and transmitting the data on the first logical channel via the uplink resources using the first numerology (P.186).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moon by incorporating the teachings of Moon-Embodiment 3 because the embodiments multi scheduling request signals used for uplink transmission and reception indicating buffer status information  setting up a relationship SR bits  and the buffer status of the UE (Moon, P175). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.  (Note: Moon reference provides various embodiments from which embodiment 1 and 3 are combined).

Regarding claim 8 Moon teaches…an apparatus configured for wireless communication, comprising: means for obtaining data at a user equipment (UE) for uplink communications (Abs), wherein the data is identified for transmission on a first logical channel (P.185-191 discloses how a logical channel is form by a combination of multiple bits constituting a scheduling request corresponding to an specific type of traffic to be carried as well as specific information of the channel and the device whether UE or serving base station), and wherein the first logical channel is associated with a first numerology (P.191 discloses the association between the logical channel (and it service either data or control information) and a first numerology for resource allocation and transmission);but does not teach… means for transmitting a resource allocation request, from the UE to a serving base station via a non-data channel, to request uplink resources for uplink communications on the first logical channel, associated with the first numerology, wherein the uplink resources are configured for the first logical channel, associated with the first numerology, according to a first mapping; means for receiving an uplink grant of the uplink resources; and means for transmitting the data on the first logical channel via the uplink resources using the first numerology.

Moon embodiment 3 discloses… means for transmitting a resource allocation request, from the UE to a serving base station via a non-data channel, to request uplink resources for uplink communications on the first logical channel, associated with the first numerology (Fig. 12, P.174 ), wherein the uplink resources are configured for the first logical channel, associated with the first numerology mapping (Fig. 13B, P.214, discloses a mapping to code the scheduling request and the uplink data as described on P. 184 of embodiment 3 ), according to a first mapping; means for receiving an uplink grant of the uplink resources; and means for transmitting the data on the first logical channel via the uplink resources using the first numerology (P.186 ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moon by incorporating the teachings of Moon-Embodiment 3 because the embodiments multi scheduling request signals used for uplink transmission and reception indicating buffer status information  setting up a relationship SR bits  and the buffer status of the UE (Moon, P175). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.  (Note: Moon reference provides various embodiments from which embodiment 1 and 3 are combined).

Regarding claim 15 Moon teaches…A non-transitory computer-readable medium having program code recorded thereon (P.19), the program code comprising: program code executable by a computer for causing the computer to obtain data at a user equipment (UE) for uplink communications (Abs), wherein the data is identified for transmission on a first logical channel (P.185-191 discloses how a logical channel is form by a combination of multiple bits constituting a scheduling request corresponding to an specific type of traffic to be carried as well as specific information of the channel and the device whether UE or serving base station), wherein the first logical channel is associated with a first numerology (P.191 discloses the association between the logical channel (and it service either data or control information) and a first numerology for resource allocation and transmission); program code executable by the computer for causing the computer to transmit a resource allocation request, from the UE to a serving base station via a non-data channel (P.184 discloses the transmission of resource allocation request  described as a scheduling request signal via a non-data channel also described as a scheduling request as identified in the specification), but does not teach…to request uplink resources for uplink communications on the first logical channel, associated with the first numerology, wherein the uplink resources are configured for the first logical channel, associated with the first numerology, according to a first mapping; program code executable by the computer for causing the computer to receive an uplink grant of the uplink resources; and program code executable by the computer for causing the computer to transmit the data on the first logical channel via the uplink resources using the first numerology.

Moon embodiment 3 discloses… to request uplink resources for uplink communications on the first logical channel (Fig. 12, P. 174), wherein the uplink resources are configured for the first logical channel, according to a first mapping (Fig. 13B, P.214, discloses a mapping to code the scheduling request and the uplink data as described on P. 184 of embodiment 3); program code executable by the computer for causing the computer to receive an uplink grant of the uplink resources (Fig 12, P. 174); and program code executable by the computer for causing the computer to transmit the data on the first logical channel via the uplink resources using the first numerology (P.186).

Regarding claim 29 Moon teaches…the method of claim 1, Moon teaches…wherein the first numerology includes one of: a transmission time interval (TTI) duration parameter; a number of symbols parameter; a subcarrier spacing parameter; a cyclic prefix (CP) duration parameter; a CP overhead parameter; or a number of resource elements (REs) per TTI parameter (P. 184-189).

Regarding claim 30 Moon teaches…the method of claim 29, Moon teaches…wherein the first numerology includes the TTI duration parameter (P. 191).

Regarding claim 31 Moon teaches...the apparatus of claim 8, Moon teaches…wherein the first numerology includes one of: a transmission time interval (TTI) duration parameter; a number of symbols parameter; a subcarrier spacing parameter; a cyclic prefix (CP) duration parameter; a CP overhead parameter; or a number of resource elements (REs) per TTI parameter (P.184-189 ).

Regarding claim 32 Moon teaches…the apparatus of claim 31, Moon teaches…wherein the first numerology includes the TTI duration parameter (P. 191).

Claims 2. 9, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190132856 A1 to Moon in view of US-20160150532-A1 Bhushan.

Regarding claim 2. Moon teaches…the method of claim 1, Moon teaches…wherein the non-data channel includes one of: an uplink control channel for scheduling requests (P.184, discloses a scheduling request signal for uplink transmission),but does not teach a random access channel, or an on-demand system information messaging; and wherein the resource allocation request is transmitted on the uplink control channel when the uplink control channel is allocated for the UE and the resource allocation request is transmitted on the random access channel when the uplink control channel is unallocated for the UE.

Bhushan teaches... wherein the resource allocation request is transmitted on the uplink control channel when the uplink control channel is allocated for the UE (P.38, discloses the resource allocation request transmitted on an uplink control channel (PUCCH) mapped to a control channel) and the resource allocation request is transmitted on the random access channel when the uplink control channel is unallocated for the UE (P.37, Lns. 15-19 discloses the allocation of the uplink control channel to the UE via random access channel when the control channel is unallocated described as UE able to search the common CCE region (monitored by all UE) as it includes paging information, system information (SI) and random access procedures (allocation of resources)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Loehr and Freda by incorporating the teachings of Bhushan because the wireless system may use the improved uplink/downlink format so that the UE may receive transmission in the first symbol, decode and respond in a staggered symbol period also known as UL control symbol period (Bhushan, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 9 Moon teaches…the apparatus of claim 8, Moon teaches…wherein the non-data channel includes one of: an uplink control channel for scheduling requests (P.184, discloses a scheduling request signal for uplink transmission), but does not teach a random access channel, or an on-demand system information messaging; and wherein the resource allocation request is transmitted on the uplink control channel when the uplink control channel is allocated for the UE and the resource allocation request is transmitted on the random access channel when the uplink control channel is unallocated for the UE.

Bhushan teaches...wherein the resource allocation request is transmitted on the uplink control channel when the uplink control channel is allocated for the UE (P.38, discloses the resource allocation request transmitted on an uplink control channel (PUCCH) mapped to a control channel) and the resource allocation request is transmitted on the random access channel when the uplink control channel is unallocated for the UE (P.37, Lns. 15-19 discloses the allocation of the uplink control channel to the UE via random access channel when the control channel is unallocated described as UE able to search the common CCE region (monitored by all UE) as it includes paging information, system information (SI) and random access procedures (allocation of resources)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moon by incorporating the teachings of Bhushan because the wireless system may use the improved uplink/downlink format so that the UE may receive transmission in the first symbol, decode and respond in a staggered symbol period also known as UL control symbol period (Bhushan, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 23 Moon teaches…the apparatus of claim 22, Moon teaches…wherein the non-data channel includes one of: an uplink control channel for scheduling requests (P.184, discloses a scheduling request signal for uplink transmission), but does not teach…a random access channel, or an on-demand system information messaging; and wherein the resource allocation request is transmitted on the uplink control channel when the uplink control channel is allocated for the UE and the resource allocation request is transmitted on the random access channel when the uplink control channel is unallocated for the UE.

Bhushan teaches...wherein the resource allocation request is transmitted on the uplink control channel when the uplink control channel is allocated for the UE (P.38, discloses the resource allocation request transmitted on an uplink control channel (PUCCH) mapped to a control channel) and the resource allocation request is transmitted on the random access channel when the uplink control channel is unallocated for the UE (P.37, Lns. 15-19 discloses the allocation of the uplink control channel to the UE via random access channel when the control channel is unallocated described as UE able to search the common CCE region (monitored by all UE) as it includes paging information, system information (SI) and random access procedures (allocation of resources)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moon by incorporating the teachings of Bhushan because the wireless system may use the improved uplink/downlink format so that the UE may receive transmission in the first symbol, decode and respond in a staggered symbol period also known as UL control symbol period (Bhushan, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claims 3, 10, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190132856 A1 to Moon in view of US-20160150532-A1 Bhushan in view of RU-2723083-C1 to 
Yan.

Regarding claim 3 Moon teaches…the method of claim 1, but does not teach…wherein the first logical channel and first numerology are one of: indicated in one of a minimum system information messaging or the on-demand system information messaging; derived through a numerology of synchronization signals; or stored in memory at the UE as standardized functionality.

Bhushan teaches... wherein the first logical channel and first numerology are one of: indicated in one of a minimum system information messaging or the on-demand system information messaging (P.40, Lns. 4-10, discloses a first logical channel and first numerology indicated in a minimum system information messaging described as the information part of the system information blocks SI and S2 that carry random access parameters. All system blocks that are not broadcasted comprise minimum system information. On-demand system information comprise system information that is sent to particular UE, i.e. not broadcasted);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moon by incorporating the teachings of Bhushan because the wireless system may use the improved uplink/downlink format so that the UE may receive transmission in the first symbol, decode and respond in a staggered symbol period also known as UL control symbol period (Bhushan, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Yan teaches... derived through a numerology of synchronization signals; or stored in memory at the UE as standardized functionality (70, discloses a first logical channel and first numerology indicated stored in memory at the UE as standardized functionality described as the stored numerology that gets compared against the numerology received if it is the same, then the information can be used for uplink communication).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moon by incorporating the teachings of Yan because the method and wireless system may use the numerology and or use auxiliary numerology or store numerology in the device with information such as numerology identifier, logical channel identifier and carrier identifier (Yan, P. 69). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 10 Moon teaches…the apparatus of claim 8, but does not teach…wherein the first logical channel and first numerology are one of: indicated in one of a minimum system information messaging or the on-demand system information messaging; derived through a numerology of synchronization signals; or stored in memory at the UE as standardized functionality.

Bhushan teaches... wherein the first logical channel and first numerology are one of: indicated in one of a minimum system information messaging or the on-demand system information messaging (P.40, Lns. 4-10, discloses a first logical channel and first numerology indicated in a minimum system information messaging described as the information part of the system information blocks SI and S2 that carry random access parameters. All system blocks that are not broadcasted comprise minimum system information. On-demand system information comprise system information that is sent to particular UE, i.e. not broadcasted);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moon by incorporating the teachings of Bhushan because the wireless system may use the improved uplink/downlink format so that the UE may receive transmission in the first symbol, decode and respond in a staggered symbol period also known as UL control symbol period (Bhushan, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Yan teaches... derived through a numerology of synchronization signals; or stored in memory at the UE as standardized functionality (70, discloses a first logical channel and first numerology indicated stored in memory at the UE as standardized functionality described as the stored numerology that gets compared against the numerology received if it is the same, then the information can be used for uplink communication).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moon by incorporating the teachings of Yan because the method and wireless system may use the numerology and or use auxiliary numerology or store numerology in the device with information such as numerology identifier, logical channel identifier and carrier identifier (Yan, P. 69). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 24 Moon teaches the apparatus of claim 22, but does not teach…wherein the first logical channel and first numerology are one of: indicated in one of a minimum system information messaging or the on-demand system information messaging; derived through a numerology of synchronization signals; or stored in memory at the UE as standardized functionality.

Bhushan teaches... wherein the first logical channel and first numerology are one of: indicated in one of a minimum system information messaging or the on-demand system information messaging (P.40, Lns. 4-10, discloses a first logical channel and first numerology indicated in a minimum system information messaging described as the information part of the system information blocks SI and S2 that carry random access parameters. All system blocks that are not broadcasted comprise minimum system information. On-demand system information comprise system information that is sent to particular UE, i.e. not broadcasted);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moon by incorporating the teachings of Bhushan because the wireless system may use the improved uplink/downlink format so that the UE may receive transmission in the first symbol, decode and respond in a staggered symbol period also known as UL control symbol period (Bhushan, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Yan teaches... derived through a numerology of synchronization signals; or stored in memory at the UE as standardized functionality (70, discloses a first logical channel and first numerology indicated stored in memory at the UE as standardized functionality described as the stored numerology that gets compared against the numerology received if it is the same, then the information can be used for uplink communication).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moon by incorporating the teachings of Yan because the method and wireless system may use the numerology and or use auxiliary numerology or store numerology in the device with information such as numerology identifier, logical channel identifier and carrier identifier (Yan, P. 69). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claims 4, 11, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190132856 A1 to Moon in view of US-20190014505-A1 to Kim.

Regarding claim 4 Moon teaches…the method of claim 1, but does not teach…further including: determining, at the UE prior to the transmitting the resource allocation request, a data channel is inactive for the UE.

Kim teaches... further including: determining, at the UE prior to the transmitting the resource allocation request, a data channel is inactive for the UE (P.61-63, discloses determining at the UE prior to transmitting the resource allocation request a data channel is inactive).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moon by incorporating the teachings of Kim because the method or apparatus allow the triggers a resource allocation request according to a predetermined condition (Kim, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 11 Moon teaches…the apparatus of claim 8, but does not teach…further including: means for determining, at the UE prior to execution of the means for transmitting the resource allocation request, a data channel is inactive for the UE.

Kim teaches… further including: means for determining, at the UE prior to execution of the means for transmitting the resource allocation request, a data channel is inactive for the UE (P.61-63, discloses determining at the UE prior to transmitting the resource allocation request a data channel is inactive).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moon by incorporating the teachings of Kim because the method or apparatus allow the triggers a resource allocation request according to a predetermined condition (Kim, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 25 Moon teaches the apparatus of claim 22, but does not teach…further including configuration of the at least one processor to determine, at the UE prior to execution of the configuration of the at least one processor to transmit the resource allocation request, a data channel is inactive for the UE.

Kim teaches… further including: means for determining, at the UE prior to execution of the means for transmitting the resource allocation request, a data channel is inactive for the UE (P.61-63, discloses determining at the UE prior to transmitting the resource allocation request a data channel is inactive).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moon by incorporating the teachings of Kim because the method or apparatus allow the triggers a resource allocation request according to a predetermined condition (Kim, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claims 5-7, 12-14, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190132856 A1 to Moon and US-20190014505-A1 to Kim. in view of US-20170331670-A1 to Parkvall and RU-2723083-C1 to Yan.

Regarding claim 5 Moon and Kim teach…the method of claim 4, but does not teach…further including: determining, at the UE prior to the transmitting the resource allocation request, the data channel is active for the UE; determining, at the UE, whether the data channel is configured to include transmission of the first logical channel according to a second mapping; in response to the data channel being configured to include transmission of the first logical channel, refraining, by the UE, from performing the transmitting the resource allocation request, the receiving the uplink grant, and the transmitting data via the uplink resources when the data channel is configured to include the transmission of the first logical channel; and transmitting, by the UE, the data on the first logical channel via the data channel using the first numerology.

Parkvall teaches…further including: determining, at the UE prior to the transmitting the resource allocation request, the data channel is active for the UE (P.1457, discloses determining at the UE prior to transmitting the resource allocation request a data channel is inactive described as Listen-before-talk procedure allows the source node (UE) to listen and check the channel status before actually transmitting to the destination node determining whether the data channel is active)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moon by incorporating the teachings of Parkvall because Listen-before-talk (LBT) is the most flexible tool to support horizontal sharing as it supports distributed structure without exchanging information between nodes (Parkvall, 1455, Lns. 1-5). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Yan teaches... determining, at the UE, whether the data channel is configured to include transmission of the first logical channel according to a second mapping (P.69, discloses determining at the UE whether a data channel is configured to include transmission of the first logical channel and the first numerology according to a second mapping described as the terminal device (UE) first determines the numerology and whether it needs to also contact the network device for the provision of the uplink channel used for uplink data. P. 70 further discloses transmission of the logical channel and numerology according to a second mapping described as the auxiliary information that includes numerology and or stored numerology); in response to the data channel being configured to include transmission of the first logical channel and the first numerology, refraining, by the UE, from performing the transmitting the resource allocation request, the receiving the uplink grant, and the transmitting data via the uplink resources when the data channel is configured to include the transmission of the first logical channel (P. 65, Lns. 3-10, discloses the UE refraining from transmitting the resource allocation request, receiving the uplink grant and transmitting data described as the terminal determining the uplink data, the carrier used to transmit the uplink data, the data stream the data uplink channel as determined by the priority of the logical channel); and transmitting, by the UE, the data on the first logical channel via the data channel using the first numerology (P.118-120, discloses the transmission by the UE the data on a first logical channel using the first numerology described as the terminal device transmits uplink data according to flexibly determined or selected numerology when transmitting data).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moon and Kim by incorporating the teachings of Yan because the method and wireless system may use the numerology and or use auxiliary numerology or store numerology in the device with information such as numerology identifier, logical channel identifier and carrier identifier (Yan, P. 69). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 6 Moon, Kim, Parkvall, and Yan teach…the method of claim 5, Yan teaches…further including: in response to the data channel not being configured to include transmission of the first logical channel, associated with the first numerology, performing the transmitting the resource allocation, the receiving the uplink grant, and the transmitting the data via the uplink resources (P.119, discloses performing the transmitting the resource allocation, receiving the uplink grant, and the transmitting of the uplink data via the uplink resources described as the step S56 and S57 determining the uplink grant through a physical control channel and preparing the data for transmission in accordance with the uplink channel transmitted by the network device).

Regarding claim 7 Moon, Kim, Parkvall, and Yan teach…the method of claim 5, Yan teaches…wherein the second mapping is different from the first mapping (P.137, discloses the second mapping being different from the first mapping described as the auxiliary numerology information containing prior information, default information including mapping).

Regarding claim 12 Moon and Kim teach the apparatus of claim 11, but does not teach…further including: means for determining, at the UE prior to execution of the means for transmitting the resource allocation request, the data channel is active for the UE; means for determining, at the UE, whether the data channel is configured to include transmission of the first logical channel, associated with the first numerology, according to a second mapping; means, executable in response to the data channel being configured to include transmission of the first logical channel, associated with the first numerology, for refraining, by the UE, from performing the means for transmitting the resource allocation request, the means for receiving the uplink grant, and the means for transmitting data via the uplink resources when the data channel is configured to include the transmission of the first logical channel, associated with the first numerology; and means for transmitting, by the UE, the data on the first logical channel via the data channel using the first numerology.

Parkvall teaches… further including: means for determining, at the UE prior to execution of the means for transmitting the resource allocation request, the data channel is active for the UE(P.1457, discloses determining at the UE prior to transmitting the resource allocation request a data channel is inactive described as Listen-before-talk procedure allows the source node (UE) to listen and check the channel status before actually transmitting to the destination node determining whether the data channel is active)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moon and Kim by incorporating the teachings of Parkvall because Listen-before-talk (LBT) is the most flexible tool to support horizontal sharing as it supports distributed structure without exchanging information between nodes (Parkvall, 1455, Lns. 1-5). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Yan teaches…means for determining, at the UE, whether the data channel is configured to include transmission of the first logical channel according to a second mapping (P.69, discloses determining at the UE whether a data channel is configured to include transmission of the first logical channel and the first numerology according to a second mapping described as the terminal device (UE) first determines the numerology and whether it needs to also contact the network device for the provision of the uplink channel used for uplink data. P. 70 further discloses transmission of the logical channel and numerology according to a second mapping described as the auxiliary information that includes numerology and or stored numerology); means, executable in response to the data channel being configured to include transmission of the first logical channel for refraining, by the UE, from performing the means for transmitting the resource allocation request, the means for receiving the uplink grant, and the means for transmitting data via the uplink resources when the data channel is configured to include the transmission of the first logical channel; and means for transmitting, by the UE, the data on the first logical channel via the data channel using the first numerology (P. 65, Lns. 3-10, discloses the UE refraining from transmitting the resource allocation request, receiving the uplink grant and transmitting data described as the terminal determining the uplink data, the carrier used to transmit the uplink data, the data stream the data uplink channel as determined by the priority of the logical channel); and means for transmitting, by the UE, the data on the first logical channel via the data channel using the first numerology (P.118-120, discloses the transmission by the UE the data on a first logical channel using the first numerology described as the terminal device transmits uplink data according to flexibly determined or selected numerology when transmitting data).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moon and Kim by incorporating the teachings of Yan because the method and wireless system may use the numerology and or use auxiliary numerology or store numerology in the device with information such as numerology identifier, logical channel identifier and carrier identifier (Yan, P. 69). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 13 Moon, Kim, Parkvall and Yan teach the apparatus of claim 12, Yan teaches…further including: means, executable in response to the data channel not being configured to include transmission of the first logical channel, associated with the first numerology, for performing the means for transmitting the resource allocation, the means for receiving the uplink grant, and the means for transmitting the data via the uplink resources (P.119, discloses performing the transmitting the resource allocation, receiving the uplink grant, and the transmitting of the uplink data via the uplink resources described as the step S56 and S57 determining the uplink grant through a physical control channel and preparing the data for transmission in accordance with the uplink channel transmitted by the network device).

Regarding claim 14 Moon, Kim, Parkvall, and Yan teach the apparatus of claim 12, wherein the second mapping is different from the first mapping (P.137, discloses the second mapping being different from the first mapping described as the auxiliary numerology information containing prior information, default information including mapping).

Regarding claim 26 Moon and Kim teach the apparatus of claim 25, but do not teach…further including configuration of the at least one processor: to determine, at the UE prior to execution of the configuration to transmit the resource allocation request, the data channel is active for the UE; to determine, at the UE, whether the data channel is configured to include transmission of the first logical channel, associated with the first numerology, according to a second mapping; in response to the data channel being configured to include transmission of the first logical channel, associated with the first numerology, to refrain, by the UE, from performing the transmitting the resource allocation request, the receiving the uplink grant, and the transmitting data via the uplink resources when the data channel is configured to include the transmission of the first logical channel, associated with the first numerology; and to transmit, by the UE, the data on the first logical channel via the data channel using the first numerology.

Parkvall teaches… further including configuration of the at least one processor: to determine, at the UE prior to execution of the configuration to transmit the resource allocation request, the data channel is active for the UE (P.1457, discloses determining at the UE prior to transmitting the resource allocation request a data channel is inactive described as Listen-before-talk procedure allows the source node (UE) to listen and check the channel status before actually transmitting to the destination node determining whether the data channel is active)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moon and Kim by incorporating the teachings of Parkvall because Listen-before-talk (LBT) is the most flexible tool to support horizontal sharing as it supports distributed structure without exchanging information between nodes (Parkvall, 1455, Lns. 1-5). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Yan teaches… means for determining, at the UE, whether the data channel is configured to include transmission of the first logical channel according to a second mapping (P.69, discloses determining at the UE whether a data channel is configured to include transmission of the first logical channel and the first numerology according to a second mapping described as the terminal device (UE) first determines the numerology and whether it needs to also contact the network device for the provision of the uplink channel used for uplink data. P. 70 further discloses transmission of the logical channel and numerology according to a second mapping described as the auxiliary information that includes numerology and or stored numerology); means, executable in response to the data channel being configured to include transmission of the first logical channel for refraining, by the UE, from performing the means for transmitting the resource allocation request, the means for receiving the uplink grant, and the means for transmitting data via the uplink resources when the data channel is configured to include the transmission of the first logical channel; and means for transmitting, by the UE, the data on the first logical channel via the data channel using the first numerology (P. 65, Lns. 3-10, discloses the UE refraining from transmitting the resource allocation request, receiving the uplink grant and transmitting data described as the terminal determining the uplink data, the carrier used to transmit the uplink data, the data stream the data uplink channel as determined by the priority of the logical channel); and means for transmitting, by the UE, the data on the first logical channel via the data channel using the first numerology (P.118-120, discloses the transmission by the UE the data on a first logical channel using the first numerology described as the terminal device transmits uplink data according to flexibly determined or selected numerology when transmitting data).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moon and Kim by incorporating the teachings of Yan because the method and wireless system may use the numerology and or use auxiliary numerology or store numerology in the device with information such as numerology identifier, logical channel identifier and carrier identifier (Yan, P. 69). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 27 Moon, Kim, Parkvall and Yan teach the apparatus of claim 26, further including configuration of the at least one processor in response to the data channel not being configured to include transmission of the first logical channel, associated with the first numerology, to execute the configuration to transmit the resource allocation, the configuration to receive the uplink grant, and the configuration to transmit the data via the uplink resources (P.119, discloses performing the transmitting the resource allocation, receiving the uplink grant, and the transmitting of the uplink data via the uplink resources described as the step S56 and S57 determining the uplink grant through a physical control channel and preparing the data for transmission in accordance with the uplink channel transmitted by the network device).


Regarding claim 28 Moon, Kim, Parkvall, and Yan teach the apparatus of claim 26, wherein the second mapping is different from the first mapping (P.137, discloses the second mapping being different from the first mapping described as the auxiliary numerology information containing prior information, default information including mapping).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form PTO-892: WO-2018031638-A1 to Xiong discloses support for multiple numerologies; WO-2019220648-A1 to Hou discloses mapping of multiple numerologies.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476